450 F.2d 943
UNITED STATES of America, Appellee,v.Richard Donnell McKINNEY, Appellant.
No. 71-1550.
United States Court of Appeals,Fourth Circuit.
Argued Nov. 2, 1971.Decided Nov. 5, 1971.

Renn Drum, Winston-Salem, N. C.  (Frank Winfree, Winston-Salem, N. C., on brief), for appellant.
William L. Osteen, U. S. Atty.  (Bradley J. Cameron, Asst. U. S. Atty., on brief), for appellee.
Before BOREMAN, Senior Circuit Judge, and CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Richard Donnell McKinney was found guilty of the charge of removal and possession of nontaxpaid whiskey in violation of 26 U.S.C. Sec. 5601(a) (12) and 26 U.S.C. Secs. 5205(a) (2) and 5604(a) (1).  He was sentenced to serve a term of eighteen months under 18 U.S.C. Sec. 4208(a) (2).


2
On appeal McKinney contends that the refusal of the trial court to make the presentence report of the probation officer available to his counsel prior to sentencing was a denial of due process.  The answer to this contention is found in the en banc decision of this court upholding the discretionary authority of the trial judge under Rule 32(c) (2) of the Fed.R.Crim.P. to deny the request of the defendant for inspection of the presentence report prior to sentencing.  United States v. Knupp, 448 F.2d 412 (4 Cir., 1971).


3
We find no merit in other assignments of error and the judgment of conviction and sentence will be affirmed.


4
Affirmed.